133 Ga. App. 224 (1974)
211 S.E.2d 173
BRANAN & SCHMITZ REALTY, INC.
v.
ELLIS.
49740.
Court of Appeals of Georgia.
Submitted October 7, 1974.
Decided November 6, 1974.
Moffett, Henderson, Jones & Barnwell, Taylor W. Jones, Walter N. Adams, for appellant.
Davis, Matthews & Quigley, L. Brown Bivens, for appellee.
QUILLIAN, Judge.
Where as in the case sub judice the defendant's counterclaim is still pending in the trial court, an appeal complaining of the granting of a judgment on the *225 pleadings for the defendant in the main complaint is not a final judgment. Without a proper certificate from the trial judge, the appeal is therefore premature. Brown v. Elliott, 115 Ga. App. 89, 90 (153 SE2d 665); Conte Enterprises v. Romax Const. Co., 128 Ga. App. 121 (195 SE2d 798); O'Kelley v. Evans, 223 Ga. 512 (156 SE2d 450).
Appeal dismissed. Bell, C. J., and Clark, J., concur.